 Case 2:18-cv-00193-JRG Document 26 Filed 11/26/18 Page 1 of 3 PageID #: 196



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                §
SEMCON IP INC.,                                 §
                                                §    Case No. 2:18-cv-00193-JRG
                          Plaintiff,            §
                                                §
               v.                               §    JURY TRIAL DEMANDED
                                                §
ASUSTEK COMPUTER, INC.,                         §
                                                §
                          Defendant.            §
                                                §


                    NOTICE REGARDING SELECTION OF MEDIATOR
       The parties hereby notify the Court that they have conferred regarding the selection of a

mediator for this case but have been unable to agree on a mediator. Accordingly, Plaintiff

Semcon IP Inc. and Defendant Asustek Computer, Inc. respectfully request that the Court enter

an order appointing a mediator.

Dated: November 26, 2018                            Respectfully submitted,


                                                     /s/ Alfred R. Fabricant
                                                    Alfred R. Fabricant
                                                    NY Bar No. 2219392
                                                    Email: afabricant@brownrudnick.com
                                                    Peter Lambrianakos
                                                    NY Bar No. 2894392
                                                    Email: plambrianakos@brownrudnick.com
                                                    Vincent J. Rubino, III
                                                    NY Bar No. 4557435
                                                    Email: vrubino@brownrudnick.com
                                                    Shahar Harel
                                                    NY Bar No. 4573192
                                                    Email: sharel@brownrudnick.com
                                                    BROWN RUDNICK LLP
                                                    7 Times Square
                                                    New York, NY 10036
                                                    Telephone: 212-209-4800
Case 2:18-cv-00193-JRG Document 26 Filed 11/26/18 Page 2 of 3 PageID #: 197



                                         Facsimile: 212-209-4801

                                         ATTORNEYS FOR PLAINTIFF
                                         SEMCON IP INC.


                                          /s/ Melissa R. Smith
                                         Caroline Ann Bader
                                         carrie.bader@eriseip.com
                                         ERISE IP, PA
                                         7015 College Blvd., Suite 700
                                         Overland Park, KS 66211
                                         Telephone: (913) 777-5618
                                         Fax: (913) 777-5601

                                         Harry Lee Gillam, Jr
                                         gil@gillamsmithlaw.com
                                         Melissa R. Smith
                                         melissa@gillamsmithlaw.com
                                         GILLIAM & SMITH, LLP
                                         303 South Washington Avenue
                                         Marshall, TX 75670
                                         Telephone: (903) 934-8450
                                         Facsimile: (903) 934-9257

                                         ATTORNEYS FOR DEFENDANT
                                         ASUSTEK COMPUTER, INC.




                                     2
 Case 2:18-cv-00193-JRG Document 26 Filed 11/26/18 Page 3 of 3 PageID #: 198



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on November 26, 2018, all counsel of record who

are deemed to have consented to electronic service are being served with a copy of this document

via the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                                    /s/ Melissa R. Smith
                                                   Melissa R. Smith
